 In the MatterOfUNITED STATES CARTRIDGE COMPANYandLOCALUNIONNo.36, SHEET METAL WORKERS' INTERNATIONALASSOCIATION,AFLIn.the Matter Of UNITED STATES CARTRIDGE COMPANYandLOCAL 825,UNITED `ELECTRICAL, RADIO, AND MACHINE WORKERS OF AMERICA(CIO),Inthe Matter Of UNITED STATES CARTRIDGE COMPANYandPAINTERSDISTRICTCOUNCILNo.2,BROTHERHOOD OF PAINTERS, DECORATORS&PAPERHANGERS OF AMERICA,AFLIn' the MatterOfUNITEDSTATES CARTRIDGECOMPANYandUNITEDBROTHERHOODOF 'CARPENTERS&JOINERS OF AMERICA, DISTRICTCOUNCILOF ST.Louls, AFLIn the Matter OfUNITED STATESCARTRIDGE COMPANYandUNITEDBROTHERHOOD OF WELDERS, CUTTERS AND HELPERS OF AMERICAIn the Matter Of UNITED STATES CARTRIDGE COMPANYandLOCAL 825,UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,CIOIn the Matter of UNITD STATES CARTRIDGE COMPANYandLOCAL No.604,INTERNATIONAL BROTHERHOOD OF TEAMSTERS CHAUFFEURS, 'WAREHOUSEMEN AND HELPERS OF AMERICA, AFLIn, the Matter Of UNITED STATES CARTRIDGE COMPAT YandBROTHER-HOOD OF RAILROAD TRAINMENIn the Matter, of UNITED STATES CARTRIDGE COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 9, AFLIn the Matter Of UNITED STATES CARTRIDGE COMPANYandLOCAL 825,UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,CIOCases Nos.R-4084,and R-44465 tlzruR-4473, respectivelySUPPLEMENTAL DECISIONANDAMENDMENT TO DECISION AND DIRECTION OF.ELECTIONSDecember 24,19-112On December 4, 1942, the National Labor Relations Board issueda Decision,Order,and Direction of Electionsin the above-entitled46 N. L.R. B., No. 41.339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding,'On December 8, X1942, Local 825, United Electrical,Radio and Machine Workers of America, 'herein called the UERM,filed a motion requesting amendment of the Board's Decision andDirection-of Elections -so as to afford it a place on the ballots in theelections directed by the Board among the sheet metal workers,painters, carpenters, and steam fitters.2On December 17, 1942, the Regional Director submitted a supple-mental statement concerning claims of authorization for the purposeof representation, which is hereby made a part of the record herein.The Regional, Director's statement shows that the UERM representsemployees within the sheet metal workers, carpenters, and steam fittersunits but that it does not represent any employees in the paintersunit.Accordingly, we shall grant the UERM's motion and accord ita place on the' ballot in the elections directed among the sheet metalworkers, carpenters, and, steam fitters, but shall deny its request for aplace on the ballot in the painters unit.On December 14, 1942, International Brotherhood of Firemen S,Oilers, Local No. 6, herein called the Fireinen, notified the Board thatit claimed to represent employees included in one of the units foundto be appropriate by the Board, and requested'that the Board exclude'such persons from that unit.The Firemen was not a party to theinstant proceedings, althoubh it claims that certain employees of theCompany, who are members of the Firemen were affected by theDecision and Direction of Elections., The Firemen further assertedthat the oilers involved herein constitute an appropriate unit.-Under the circumstances, we shall grant the Firemen's request andshall exclude'oildrs from any unit which we have found appropriatein' this proceeding.We make no -determination, at this time, as towhether the employees claimed by the Firemen constitute an appro-priate unit.,Building Service Employees Maintenance and Upkeep of Groundsand Buildings Union has requested that its name be omitted from theballot among employees in the building and grounds maintenanceunit.The request is granted and we shall amend the Direction ofElections accordingly.We shall also amend our Direction of Elections to designate thecorrect local of International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. IWe hereby amend our Decision by striking therefrom the secondsentence on page 8 of the mimeographed, copy of our Decision, read-1,45 N.L R B. 1043.'On December 18, 1942,the Boaid denied a motion of the UERM requesting that theDecision be amended to include chief adjusters and other similar working supervisors3No petition for investigation and certification of iepiesentatiieshas beenfiled by theFiremen.- UNITED STATES CARTRIDGE COMPANY341ing as follows: "We shall include oilers, blacksmiths, and riggers inthe, IAM unit,"; and substituting therefor the following sentence :"We shall include blacksmiths and riggers in the IAM unit, but shallexclude oilers."We further amend our Decision by striking there-from the word "oilers" in paraagraph number 8 on page 9 of themimeographed copy.We further amend our Decision b y , strikingtherefrom paragraph 2 of Section V and substituting therefor thewords "We shall not accord a place on the ballot to the UERM in theelection among the, painters inasmuch as it has' not shown that itrepresents any such employees."IT IS HEREBY ORDERED that the Direction of Elections be amended bystriking froirparagraph No. 2 the words "Local' No. 2604" and sub-stituting therefor the words "Local No. 604"; by striking from para-graph' No. 4 the words "whether or not they desire to be' representedby Local Union No. 36, Sheet Metal Workers International Associa-tion, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining" and substituting therefor the words""whether they desire,to be represented by Local Union No. 36, SheetMetal Workers International Association, affiliated with the AmericanFederation of Labor, or by Local 827, United Electrical, Radio andMachine Workers of America, affiliated with the Congress of Indus-trialOrganizations, for the purposes of collective bargaining, or byneither"; by striking from paragraph No. 6 the words "whether ornot they desire to be represented by United Brotherhood of Carpentersand Joiners of America, District Council of St. Louis, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining" and substituting therefor the words "whether they desire tobe represented, by United Brotherhood of Carpenters and Joiners ofAmerica, District Council of 'St. Louis, affiliated with the AmericanFederation of Labor; or by Local 825, United Electrical, Radio andMachine Workers of America, affiliated with the Congress of IndustrialOrganizations, for,, the purposes,. of. collective bargaining, or byneither"; by striking from paragraph No. 7 the words "whether or notthey desire to be represented by Steam & Gas Fitters Local' No. 562,affiliated with' the American Federation of Labor, for the purposes ofcollective bargaining" and substituting therefor the words "whetherthey desire to be represented by Steam & Gas Fitters, Local No. 562,affiliated with the American Federation of Labor, or by Local 825,,United Electrical, Radio and Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither"; by striking the word "oilers"in paragraph No. 8; and by striking from paragraph No. 9 the words"whether they desire to be represented by Local 825, United Electrical,Radio and Machine Workers of America, affiliated with the Congress 342DECISIONSOF NATIONALLABOR RELATIONS BOARDof Industrial Organizations,or byBuilding Service Employees Main-tenance and-Upkeep of Grounds and Buildings Union, affiliated withthe American Federation of Labor, for the purposes of collective bar-.gaining, or by neither",and substituting therefor the'words"whetheror not they desire to be represented by Local 825, United Electrical,Radio and,Machine Workers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining."MR.,GERARD D.REILLY took no part in the consideration of the aboveSupplemental'Decisionand Amendmentto Decision and Direction ofElections.